Citation Nr: 1417651	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-45 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995 and from August 2000 to April 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO.

A review of the Veteran's Virtual VA electronic claims file revealed nothing further pertinent to the present appeal.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased evaluation in excess of 70 percent for service-connected PTSD with alcohol abuse is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to an increased evaluation in excess of 70 percent for service-connected PTSD with alcohol abuse by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to an increased evaluation in excess of 70 percent for service-connected PTSD with alcohol abuse and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased evaluation in excess of 70 percent for service-connected PTSD with alcohol abuse is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


